Case 1:20-cv-24585-RNS Document 27 Entered on FLSD Docket 04/29/2021 Page 1 of 2




                               United States District Court
                                         for the
                               Southern District of Florida

  Alfonso Garcia, Plaintiff,               )
                                           )
  v.                                       )
                                           ) Civil Action No. 20-24585-Civ-Scola
  Caribbean Parking Systems, Inc.          )
  and JML Parking LLC, dba                 )
  Southern Parking, Defendants.            )
                                         Order
        In seeking leave to amend his complaint, Plaintiff Alfonso Garcia, in this
 wrongful-termination case, seeks to drop Defendant JML Parking LLC, doing
 business as Southern Parking, and to add Defendant Southern Parking Systems,
 Inc. (Pl.’s Mot. to Am., ECF No. 26.) While dismissal of JML, without prejudice, is
 warranted, based on the agreement of the parties, the addition of Southern
 Parking Systems, Inc., to this case is untimely: the deadline to join additional
 parties or to amend the pleadings was March 12, 2021. Accordingly, the Court
 grants, in part and denies, in part, Garcia’s motion (ECF No. 26).
        Garcia recites that the Defendants provided written discovery responses,
 dated March 19, 2021, stating that Southern Parking Systems, Inc., sent payroll
 checks to Garcia. (Pl.’s Mot. at 2.) Garcia then waited over a month to seek the
 addition of this defendant to his case. Garcia also fails to explain why he was
 unable to discern the alleged liability of this defendant (the entity who sent him
 his payroll checks), in the exercise of due diligence, prior to the deadline for
 adding parties to this case. While Garcia may be entitled to add this defendant
 under the standard enunciated under Federal Rule of Civil Procedure 15(a)(2), he
 neglects to set forth the good cause required under Federal Rule of Civil
 Procedure 16(b).
        The standard set forth in Rule 16(b) “precludes modification [of the
 scheduling order] unless the schedule cannot ‘be met despite the diligence of the
 party seeking the extension.’” See Sosa, 133 F.3d at 1418. Thus, “diligence is the
 key to satisfying the good cause requirement.” De Varona v. Discount Auto Parts,
 LLC, 285 F.R.D. 671, 672–73 (S.D. Fla. 2012) (Ungaro, J.). Only if “good cause”
 for an untimely amendment is shown under Rule 16(b), does Rule 15(a)’s
 instruction, that leave should be freely given when justice so requires, come into
 play. See Fed. R. Civ. P. 15(a)(2). While the standard under Rule 15(a) is lenient,
 especially where, as here, the other party agrees to the amended pleading, still,
 “a motion to amend may be denied on numerous grounds such as undue delay,
Case 1:20-cv-24585-RNS Document 27 Entered on FLSD Docket 04/29/2021 Page 2 of 2




 undue prejudice to the [opposing party], and futility of the amendment.” See
 Maynard v. Bd. of Regents, 342 F.3d 1281, 1287 (11th Cir. 2003) (citations
 omitted). Garcia has not set forth good cause for modifying the Court’s
 scheduling order.
       In sum, the Court grants Garcia’s motion in part, and denies it, in part
 (ECF No. 26). Defendant JML Parking, LLC, is dismissed, without prejudice, and
 the Clerk is directed to terminate this defendant from the docket. Garcia’s
 request to add Defendant Southern Parking Systems, Inc., however, is denied.
       Done and ordered, in Miami, Florida, on April 28, 2021.


                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
